 BEGLINGER-MASSIE OLDSMOBILE-CADILLAC, INC.Beglinger-MassieOldsmobile-Cadillac,Inc.andAutomotiveSalesmen'sAssociation(A.S.A.),AffiliatedwithSIUNA,AFL-CIO.Case7-CA-6971June 30, 1969DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn April 11, 1969, Trial Examiner Samuel M.Singer issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices inviolationof the National LaborRelations Act, as amended, and recommending thatitcease and desist therefrom and take certainaffirmativeaction, as setforth in the attached TrialExaminer'sDecision.Thereafter, theRespondentfiledexceptions to the Trial Examiner'sDecisionand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions,' and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardhereby adoptsas itsOrder theRecommended Order of the Trial Examiner, andordersthattheRespondent,Beglinger-MassieOldsmobile-Cadillac, Inc., Plymouth,Michigan, itsofficers,agents, successors,and assigns,shall taketheactionsetforthintheTrialExaminer'sRecommended Order.'Although we agree with the Trial Examiner that employee turnover inthis case would not be a factor reflecting good-faith doubt of majority, wefurther note that,contrary to Respondent's contention there was suchturnover,Respondent'sManager Massie testified that at least five of theseven employees in the unit at the beginning of the certified period werestill employed I year later.TRIALEXAMINER'S DECISIONSAMUEL M. SINGER, Trial Examiner: This case was triedbeforeme at Detroit,Michigan,on February 3 and 4,1969, pursuant to a charge filed on September 24 andcomplaint issued on November 15, 1968. The complaintalleged that Respondent violated Section 8(a)(5) and (1) oftheNationalLaborRelationsAct,as amended, by161refusingtomeet and bargain collectively with theCharging Party as representative of its employees. Allparties appeared and were afforded full opportunity to beheard and to examine and cross-examine witnesses. Briefswere filed by General Counsel and Respondent.Upon the entire record' and my observation of thewitnesses, I make the following:FINDINGS AND CONCLUSIONS1.BUSINESS OF RESPONDENT; LABOR ORGANIZATIONINVOLVEDRespondent, a Michigan corporation with its office andplace of business in Plymouth, Michigan, is engaged inselling and servicing automobiles and trucks.' During theyear ending October 31, 1968, a representative period,Respondent'sgross volume of business from sales andservices of new and used automobiles exceeded $500,000;during the same period it received goods and materialsvaluedin excessof $10,000 directly from points outside ofMichigan. I find that at all material times Respondent hasbeen and is engaged in commerce within the meaning ofthe Act, and that assertion of jurisdiction here is proper.The Charging Party (ASA) is, and has been at alltimes, a labor organization within the meaning of Section2(5) of the Act.H. THE UNFAIRLABOR PRACTICESA. Certification of UnionBased on a Board-conducted election wonby ASA 5 to2 on April 25, 1967, theRegionalDirector on October 3,1967, certified it as the exclusive bargaining representativeof Respondent's new and used car and truck salesmen.(Case 7-RC-7565.) On November 20, 1967, ASA filed apetitionwith theRegionalDirectortoamend itscertificationtoreflect its recent affiliationwith theSeafarersInternationalUnionofNorthAmerica(SIUNA), AFL-CIO. (Case 7-AC-67.) After a hearing onthis petition, the Regional Director on February 9, 1968,issued a decision amending the certification.On April 26,1968, the Board dismissed Respondent's appeal from theRegional Director's action.''Transcript correctedby myorder on notice dated March21, 1969.'At the hearing,Respondent admitted the complaint allegation that"Beglinger-Massie Oldsmobile-Cadillac,Inc. [named in the caption] is theselfsame corporation"as was "Beglinger Oldsmobile-Cadillac,Inc.," whichuntilSeptember1,1967,operated under the latter name at the samelocation as did the first-named corporation.'Mr. Colombo,attorney of record in this case, represented Respondentand 21 of the 55 other employers objecting to amendment of thecertificationinthe consolidated"AC" proceedingSee alsoBarnettPontiac,Inc,174 NLRB No57;WoodyPontiacSales, Inc,174 NLRBNo. 81. (ASA had filedseparate"AC" petitions-one for each auto dealerwhere it had been certified.)In hisFebruary9,1968, decision, theRegional Director held that the affiliation in noway affectedthe identityof the certifiedASA, the affiliated ASA constitutingbut "a continuationof the certifiedASA." The RegionalDirector found no changeinASA'sstructure,constitution,bylaws, officers,or collective-bargaining proceduresor control.Itwas also notedthat the ASAmembershiphad by voteapproved the affiliation.Although Respondent did not litigate or questionthe validity of the amendmentof the certificationat the instant hearing, itnevertheless reserved the right to raise the matter in a future courtproceeding.Respondent stated at the hearing that its only defense here isthat it"had a good faith doubt"as to the Union'smajority status177 NLRB No. 28 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Respondent's Refusal To Bargain'1.September 18-January 24The Union's "first contact" withRespondent regardingnegotiationswas onSeptember 18, 1967,' when ASABusinessAgentsShekellandWhitevisiteditandrequested a bargaining meeting.CompanyManager (andSecretary-Treasurer)Massie agreed to meet and said hewould call his attorney,Mr. Colombo.Hearing nothingfromMassieorColombo, the Union representativesrevisitedRespondenton October 7 at whichtimeMassiesaid he had beenunableto reach his attorney,but againindicated that hewas willing to negotiatea contract,explainingthat he "thoughtthe union was a real goodthingfor the automobilebusiness."On October 9, UnionAttorney Ashley followedup the business agents'verbalbargaining requestswith awritten request to bargain. OnOctober 12,BusinessAgentShekell againtelephonedMassie for a meeting,but the latterstated he was still"unsuccessful in gettingin touch with Mr. Colombo,"requestingShekell to call him back a few days later.When Shekell did so, on October16,Massie told him that"he couldn't do anythingnow" becauseColombo was"appealingthe election."'On November 1, Shekell telephoned Colombo, whoagreed to meet with the Union on November 12, this datelaterdeferred toDecember 12. On November 29,however, Colombo canceled the December 12 meeting byletter to Union Attorney Ashley stating:Up to November 24, 1967, ourclient,BeglingerOldsmobile,hadagreedtomeetwithA.S.A.representativesfor the purpose ofenteringinto laborcontractnegotiations for its employeesrepresented bytheA.S.A.However,inlightofthe ["AC" orcertificationamendment]hearingscheduledforDecember 5, we are of theopinion that all bargainingsessions between our clientand yourunion should besuspendedand heldin abeyance until such time as theNLRBreaches a decision in this matter.Certainly itwouldserve no useful purposefor theparties to spendtime negotiating a contractif there isa seriousdefect inthe order of certification.Ifand when the NLRBrules thattheA.S.A.'saffiliation with the Seafarer's International Union is infullcompliancewiththeprovisionsof the LaborManagementAct, thenour client will again be willingto meet with the A.S.A.Ashley answered this letter (and similar ones sent byColombo on behalf of otherDetroit area dealers):-As I understandthe position as expressed in yourletter and subsequent contacts between theUnion andyour various clients, youhave indicatedthat you arerefusing to bargain until the resolutionof the ACPetitions.Itwouldappear that by your taking thispositionthat you are alsoindicatingthatyou intend to'Findings concerning the negotiations and attempted negotiations arebased largely on documentary evidence and essentially uncontradictedtestimonyofUnionRepresentativesShekcllandWhite,inpartcorroboratedbyCompany OfficialMassie.Shekell'stestimony issupported by contemporaneous notes.Massie,who kept no such notes,displayed poor recollection of the events.'Unless otherwise noted,alldates refer to the period September1967-August 1968.'Respondent had appealed for review the Regional Director's October 3Supplemental Decision and Certification of Representation. The Boarddenied the request for review on November 14.take no legal steps or initiate or encourage such stepsuntil after the resolutionof the ACPetitions.It is apparent that these various dealers have electedthrough you to take a parallel stand on this matter and,therefore,upon the resolutionof the ACPetitions, wewould naturally expect that these same dealers will takeaparallelandsimultaneousstandonfuturenegotiations.Shouldyouhaveanywishtoclarifymyunderstanding,please respond.Colombo did not respond.However, notwithstandingColombo'sNovember 29 letter suspending negotiationsuntildispositionof the ACproceeding,CompanyManager Massie met and negotiated with the Union onthree occasions(December 6 and 21 and January 8.) AttheDecember 21 session,the Union submitted proposalsand Massie presented counterproposals.At the January 8meeting,the parties reached agreement on a substantialnumber of subjects(including"quiteafewof theeconomic portions")and a further meeting was scheduledfor January 15. On January 10, Union RepresentativesShekell and White visited Respondent and set January 15as the "contract deadline."Notwithstanding the foregoing,however,onJanuary 12,ColombowroteAshley.reiterating his previous position that the Company wouldnot bargain with the Union until the Board resolved thepending certification amendment proceeding.ColomborequestedAshley to "instruct the representatives of theUnion not to interfere with the normal operations of ourclient's business by calling them at their offices for thepurpose of seeking to continue negotiations."Respondingto this,on January16 Ashleywrote Colombo:...In light of our prior exchange of letters andpreviousdiscussions,Ibelievethatyourletterconcerning Beglinger-Massie Oldsmobile is inconsistentwith your prior representations. However, the followingcomment shall also apply to Beglinger.I take the position and have so advised the Union thatthe filingof an ACPetition for the purposesthat thePetition in the present case was filed does not constitutea defense or bar to the Employer's duty to bargaincollectively.Therefore,Iam this day commencing tofile8(a)(5)Chargescoveringtheaboveentitleddealershipsand have advised the Union to takeappropriate action on an individual dealership basis.In the meantime (January 15), Union RepresentativesShekell and White presented themselves at Respondent'spremises to resume negotiations in accordance with theagreement at the January 8 meeting.No negotiations wereconducted,theUnion acceeding to Massie's request topostpone themeeting until January 18 in view ofCompany President Beglinger'sillness.When UnionRepresentativesShekellandGoughappearedatRespondent's premises on January18, theywere informedbyMassie that he "would not negotiate"unlessUnionAttorney Ashleywould first send him a letter requestingnegotiations.The union representatives answeredthat theyhad been authorized to negotiate and no such letter wasneeded. Thereafter,the Union again on January22 and 24requestedMassie to resume the interrupted negotiations.On January 24 Massie agreed to resume negotiations onJanuary 26.2. January 26The January26 meeting,held at the dealership, wasattendedby UnionRepresentativesShekelland Burke, BEGLINGER-MASSIE OLDSMOBILE-CADILLAC, INC.163and by Respondent's General Manager Massie and its 10or 12 salesmen.' Massie stated that he "had been advisedby counsel" not to sign a contract because of the pendingcertificationmodification (AC) proceeding. According toMassie, he wanted the salesmen "to understand [his]position,"expressingthe "hope" that "they could see fitto go ahead and work" rather than go on strike.' Onesalesmanthen said that he "was in favor of going towork" and another suggested taking a vote. Protestingthat the "AC" proceeding might takea longtime theUnion representatives urged Respondent to consummatethe negotiations, pointing out that "we have reached anagreement on a contract, all except a couple of items,which we were to finish today." Nevertheless, despite theUnion's admonition to Massie that it was "against thelaw" to do so, an open hand vote of thesalesmen wastaken in the presence of Massie and the Union officials,themen raising their hands to indicate that they werewilling to return to work without requiring Massie to signa contract at that time.'3.February 12-August 27On February 12, UnionRepresentativeShekelltelephonedMassie "to tell him about the AC win,"meaning the Regional Director's February 9 decisionamending the certification to reflect ASA's affiliation withtheSeafarers.Massie informed Shekell that he wouldcontactAttorneyColombo.On February 23, UnionAttorney Ashley wrote Respondent reminding him of theRegionalDirector'sactionand requesting"immediategood faith bargaining" to complete a collective-bargainingcontract.On April 29, Shekell telephoned Massie andinformed him that the Board denied his appeal from theRegionalDirector'sdecision amending the certification.When Shekell askedMassie"ifwe could set upnegotiations," the latter said "he would call Mr. Colomboabout it."On June 29, the Union (throughBusinessAgent White)wrotetoRespondentcomplaining that "[r]epeatedattempts by the Unionto bargaincollectively . . . havemet with no success,"and asked it to arrange abargainingmeeting.On July 2, Company AttorneyColombo answered that he had not yet had "anopportunity to speak to Mr.Massie" andthat he wouldadvise theUnion of the Company's position afterdiscussing the matter with him. On July 10, Colomboinformed the Union that Respondent would be "willing tomeet" with it, but not until August 15 because of his owncommitments and Massie's vacation plans.On August 15, the Union wrote Respondent remindingitof Colombo's promise to meet and requesting a specificbargaining session. Receiving no response,theUnion on'While admitting that it was he who had notified the salesmen of themeeting,Massie claimed that the men"more or less invited themselvesprior to this time."'Massie admitted that the Company and Union"were reasonably closeto a deal"by January 26, with"a few things that had not been covered."He further testified,"Iunderstood I either had to sign a contract now orthe place would be under strike,"explaining that the Union gave him "adeadline to sign."'The findings in this section are based primarily on credited portions ofMassie's testimony and partly on credited portions of Shekell's testimony.Ido not credit that portion of Massie's testimony in which he sought toconvey the impression that the Union's representatives agreed to suspendnegotiations"until the certification had been made clear,or the affiliationhad been completed."Nor do I credit his testimony that the Union agreedto take a vote of the salesmen.Massie's testimony on these two subjectswas vague,evasive,and unconvincing.August 23 again requested a negotiation date. On August27, the Union received a letter from Colombo's secretaryindicatingthatColombo would be unavailable untilSeptember 4. Protesting that it had still not heard fromRespondent, the Union on September 6 wrote Respondentstillanother letter referring to its three previousbargainingrequests and complaining that it had still"received no indication as to when, where or whether youintend to honor your lawful obligations as defined in theNational Labor Relations Act."4. September 11-24On September 11, 1968, Company Attorney Colombofor the first time advised the Union that Respondent wasquestioningthe Union's majority status and that for thisreason it refused to arrange any bargaining meeting.Colombo wrote:we wish to advise you that our client has beeninformed by a majority of its sales employees that theyareno longerdesirousof representationby theAutomotiveSalesmen'sAssociation,S. I. U.N.A.,AFL-CIO.As a result of these conversations and discussions,the employer has a good faith doubt as to whether ornot your union represents a majority of its employeesas of this date.Accordingly, our client sees no useful purpose inattempting to negotiate a contract when its employeesdo not wish to be represented by the AutomotiveSalesmen'sAssociation, S.I.U.N.A., AFL-CIO.On September 13, Union Attorney Ashley wrote Colombothat"despite"Respondent's"historyof refusing torespond to"bargainingrequests,"theUnion was stillinterestedin"meetingwithRespondent and askedColombo to "reconsider his position" regarding theCompany's previouslyannouncedrefusal to bargain.On September 24, 1968, the Union filed itsrefusal-to-bargain charges in this proceeding.5. The September 25 employee letter repudiating theUnion; Respondent's alleged good-faith doubt of theUnion's majority statusInOctober 1968, employee Corbeau handedMassie aletterdated September 25, 1968, purportedly signed byeight salesmen,stating:We theundersignedno longer want the AutomobileSalesmensAssociation to represent us for collectivebargaining."Although at the hearing Massie had difficultyrecallingprecisely when he received this letter, it is clear that it wasat leasta week or 10 days after September 25." It is alsoclearthatMassiedid not showor mentionthis letter tohis attorney until October 29, 1968.'="The recorddoes not show how many salesmen Respondent employed atthis time.Massie testified that the number employed rangedfrom 7 to 12between October 1967 and September 1968. None of the signatories of theSeptember25 Corbeauletter was called to identify his signature"Thus,Massie at one point testified that whenCorbeau "firstapproached me . .when he first gave me this letter, as I recall,itwas old,a week or ten days or so old." In his preheanng affidavit(dated October29, 1968)Massie fixed this time as"[a]bout two weeks ago,sometime inOctober 1968."Corbeau,now Respondent's sales manager,did not testify."Massie testified that upon receipt of Corbeau's September 25 letter inOctober, he "[r]ushed down the bank and put it in [his] safety depositbox" and that"itmight have been a couple of weeks" later thathe firstshowed itto Colombo.In his preheanngaffidavit,Massie averred that he 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDMassie testified that Corbeau, the Union's steward(dealer representative) during the period here involved,first informed him that he was "no longer interested inhaving ASA represent him" in late summer or early fallof 1968, indicating in his preheating affidavit, however,that "the subject . . . came up in rather a joking manner."Massie further testified that other employees also haddiscussed theUnion with him, but had difficulty inrecalling the time when and the circumstances underwhich he spoke to them. He then indicated that thesalesmen raised the Union question "numerous" times -ever since the middle or end of 1967 - asserting that"practically every salesman" asked him "to keep theunion out of our dealership."" However, Massie namedfive of these as "new employees," hired since the April1967 election, recalling that several of them told him thatthey would not work in a unionized dealership. However,he also testified that he informed all new employees thatthe dealership "was a union shop," the Union having wonaBoard election, and that all nevertheless thereuponaccepted employment. Nor, according to Massie, did any"old" employee quit the dealership because of the Union'sadvent although (still according to Massie) several spokeof a change of heart concerning the Union. In any event,Massie admitted that no employee ever informed him thathe had withdrawn or intended to withdraw from theUnion before receiving (in October 1968) Corbeau's letterto the effect that eight men no longer wanted the Union;that he "never questioned" the claim that the Union failedto represent a majority of his employees, at least untilreceiving that letter; and that it was "about the time [he]presented [AttorneyColombo]with this letter" onOctober 29, 1968, that he (Massie) first advised Colombothat a majority of his men did not want the Union."C. Conclusions1.As noted, on October 3, 1967, the Union (ASA) wascertifiedasbargainingrepresentativeofRespondent'sautomobile salesmen. After several requests to bargain,Respondent agreed to meet with it on December 12.However, on November 29, Company Attorney Colombocanceled this meeting upon the groundthatRespondentwould not negotiate further until the Board disposed of afirst showed it to him on the day he executed the affidavit,October 29,1968. Explaining that Colombo was in Florida during this period, Massietestified,"I don't believe I discussed it with anyone in his office until thatdate [October 29, 1968] ""Respondent'switnessSutton(an antiunion employee)sought tocorroborateMassie.He named employees and former employees who hadexpressed dissatisfaction with a Union strike at another dealership andsome who expressed general opposition to the Union Sutton admitted,however,that"no one ever told" him that"theywithdrew theirmembership"or that"they did not want[the Union]to represent them."Although Sutton testified that it was his "custom"to report to Massie allantiunion remarks and"the specific ones"that made them, explaining thathe was"interested in the organization and kin folks too" (he was a relativeof Massie by marriage),Massie himself could not "recall anything of anyimportance"reported by Sutton other than"reports of rumors of strikes";nor could he "recall anyone specifically that [Sutton]mentioned" otherthan one employee(Reed) who no longer works for Respondent."At another point,however,Massie indicated that he had conveyed suchinformation to Colombo in "[m]id summer of '68," presumably on thebasisof conversations with individual salesmen before receiving theCorbeau letter. Asked by his attorney on redirect whether he recalledtalking to Colombo in "August of 1968" (time supplied by Colombo),Massie testified,"Iremember calling Mr. Colombo and telling him that itseemed I didn't know which way to go, thattheywere demanding me [sic]to bargain for people that didn'twant to be bargained for, about that time,in the latter part of the summer."pending unionpetition to amend its certification so as toreflect its affiliationwith an International (Seafarers).Respondent'sofficerand generalmanager(Massie)nonethelessmet with union representatives three timesthereafter (December 6 and 21 and January 8)until (inMassie'swords) the parties "were reasonably close to adeal" so that on January 10 the Union set January 15 asthe"contractdeadline."However, in the interimCompany Attorney Colombo blocked further negotiationsby requesting the Union representatives "not to interferewith the normal operations of [his] client's business bycalling them at their offices for the purpose of seeking tocontinuenegotiations."Responding to this,UnionAttorney Ashley wrote Colombo that "the filing of an ACPetition . . . in the presentcase. . . does not constitute adefenseorbar to the Employer's duty to bargaincollectively."At an ensuing meeting on January 26, calledby the Union to consummate the negotiations,Massiedeclined to deal further with the Union because of thependency of the AC petition, in accordance with AttorneyColombo's "advice" while simultaneously pressing the"hope" to his 10 to 12 salesmen present at this meetingthat they "could see fit" to work without a contract.Thereupon the salesmen - over the union representatives'objection - there and then, by hand vote,inMassie'spresence,expressedwillingnesstocontinueworkingwithout a contract."After the Regional Director's February 9 decisionamendingthecertificationsoastoreflectASA'saffiliationwithSeafarers,Respondent ignored two(February 12 and 23) union requests to resume bargaining.Following two more (April 29 and June 29)bargainingrequests subsequentto the April 26 Board affirmance oftheRegionalDirector'sdecision,Company AttorneyColombo on July 10 finally advised the Union that hewouldmeet with it around August 15, delaying themeeting untilthen for personalreasons.Notwithstandingthis, however, Respondent again failed to heed three moreensuingpleas by the Union to bargain (August 15 and 23and September 6). The finale occurred on September 11,when Colombo wrote the Union that as "a result of .. .conversationsanddiscussions"withemployees,Respondent entertained "a good faith doubt as to whetheror not yourunionrepresents a majority of its employeesas of this date." In early October, Respondent received aletter,signedby eight ofits salesmen,stating that they"no longerwant the AutomobileSalesmen'sAssociationto representus incollectivebargaining."Massie passedthis on to Attorney Colombo on October 29, 1968.2.The statuteimposes onemployers the obligation "tomeet at reasonable times" and confer with a view ofreachingcollective-bargaining agreements.(Section 8(d) oftheAct.)Absent "unusual circumstances," there is avirtually conclusive presumption that a union's majoritystatus continuesfor 1 year following certification. SeeRayBrooks v. N.L.R.B.,348 U.S. 96;McLean, d/b/a Ken'sBuildingSupplies v. N.L.R.B.,333 F.2d 84, 88 (C.A. 6).After the 1-year period, the presumption of majoritycontinues,but becomes rebuttable so that the employermay refuseto bargainif he can show a good-faith doubtoftheunion'scontinuingmajorityby"objectiveconsiderations."LaystromManufacturingCo.,151"Based upon the above conduct, General Counsel at the hearing movedto amend the complaint to allege that Respondentviolated Sec. 8(a)(1) ofthe Act "by conducting a poll of its employees"However, the motion waswithdrawn upon Respondent's application"to adjournthis hearing until [itwas] allowed to question all of the men that were present atthismeeting." BEGLINGER-MASSIE OLDSMOBILE-CADILLAC, INC.NLRB 1482, 1484,See also N.L.R.B. v. Gulfmont HotelCompany,362 F.2d 588, 589 (C.A. 5). Furthermore, theduty to bargain during the certification year exists "evenif the union loses its majority status through no fault ofthe employer."N.L.R.B. v. Universal Gear Service Corp.,394 F.2d 396, 398 (C.A. 6);N.L.R.B. v. U.S. SonicsCorp.,312 F.2d 610, 616 (C.A.1);Rish EquipmentCompany, 407F.2d 1098 (C.A. 4). The underlyingrationale for this rule rests on strong Federal policy toencourage negotiation of collective agreements. As theSupreme Court has stated, "a bargaining relationshiponce rightfully established must be permitted to exist andfunction for a reasonable period in which it can be given afairchance to succeed."FranksBros.Company v.N.L.R.B.,321U.S. 702, 705. The 1-year mandatorybargaining period is required to afford a newly certifiedunion "ample time for carrying out its mandate on behalfof itsmembers," and removes from a recalcitrantemployer the temptation of "know[ing] that, if hedillydalliesor subtly undermines,unionstrengthmayerode . . . [so as to] thereby relieve him of his statutoryduties at any time."Ray Brooks, supra,348 U.S. at 100;N.L.R.B. v. Universal Gear Service Corp.,394 F.2d 396,398 (C.A. 6);Mar-Jac Poultry Company, Inc.,136 NLRB785, 786-787.Here,Respondent openly expressed its refusal tobargain on September 11, 1968 (3 weeks before the end ofthe certification year), telling the Union that as a result of"conversations and discussions" with its salesmen, itentertained "a good faith doubt" of the Union's majority"as of this date." Respondent argues in its brief (pp. 8,10, 16) that for all practical purposes the certification yearhad run by September 11 and that the Union's majoritystatus became rebuttable. It then cites (at p.11) seven"objectiveconsiderations"which allegedly afforded itgrounds "for believing that the union has lost its majoritystatus since certification." These are: (a) the "close vote"in the April 25, 1967, election; (b) employee turnoverduring the certification year; (c) fluctuation in size of thebargaining unit;(d) failure of ASA representatives toappear at Respondent's premises; (e) the Union's "refusalto submit to an [other] election and its adamant demandtogo through `AC' hearing"; (f) the salesmen'snonattendance of meetings during the certification year;and (g)"numerous discussions"betweenMassie andsalesmen "after the certification year expired" in which"they related to him their desire not to be represented byA.S.A." Assuming,arguendo,the validity of Respondent'spremise that the September 11 refusal to bargain must betested under the rulegoverningcertifications over a yearold, I find that Respondent did not meet "the burden"incumbent upon it to show that "it had a good faithdoubt"" of the Union's majority on that date.3.To begin with, the Union won the April 1967election by a 5 to 2 vote, by nomeans a"close vote" asclaimed by Respondent. As to employee turnover, it isclearthatthisfactor"isnot such a change incircumstancesaswould relieve [Respondent] of itsobligationtobargainwiththeUnion."SuperiorEngravingCompany v. N.L.R.B.,183F.2d 783, 792(C.A. 7)." Nor is the circumstance significant that the sizeof the unit in the certification year fluctuated from 7 to"N L R BvGulfmont Hotel Company.362 F 2d 588,592 (C.A. 5);N L R BvRishEquipmentCo., 407 F 2d 1098 (C A. 4) Accord:N.L.R Bv. JohnS. Swift Company, Inc,302 F 2d 342, 345 CfStonerRubber Company, Inc.,123 NLRB 1440, 1445;Universal Life InsuranceCo, 169 NLRB No. 16516512.SeeMcLean, d/b/a Ken's Building Supplies, 142NLRB 235, enfd. 333 F.2d 84 (C.A. 6);N.L.R.B., v.Albert Armato and Wire & Sheet Metal Specialty Co.,199 F.2d 800, 802, 803 (C.A. 7);N.L.R.B. v. J.W. RexCo.,243F.2d356,360 (C.A. 3). Contrary toRespondent's claim, the circumstances (a) that ASArepresentatives failed to appear at Respondent's premisesafter January 26 and (b) that unit employees failed toattend bargainingsessions,do not establish that theemployees "did not want the ASA to represent them."(Resp. Br. p.11.) In view of Respondent's express refusalto negotiate until the Board resolved the AC question1eand its dilatory tactics in avoiding and putting offnegotiations even subsequent to Board resolution, theUnion representatives'appearanceatthedealershippremises would have served no useful purpose. And as faras employee alleged nonattendance at bargainingsessionsis concerned, even if true it is not the employer's concernhow employees choose to conduct their affairs; nor is itunusualto confine such meetings to union agents acting asspokesmen for employees; moreover, one of the purposesof union designation is for employees' representatives,rather than employees themselves, to attend negotiationmeetings.Respondent additionally urges (br. p. 11) that "[a]fterthe certification year expired the salesmen had numerousdiscussionswithMr.Massie when they related to himtheirdesirenot to be represented by the A.S.A."However,Massie's testimony on this point is too vagueand confusing to justify my crediting it. Furthermore, thealleged conversations to whichMassie alluded in anyevent hardly "furnish[ed] a `reasonable basis' for theasserteddoubt"(LaystromManufacturingCo.,151NLRB 1482, 1484) concerning the Union's majoritystatus.Massie (and employee Sutton who allegedlyreported to him on employeeantiunionattitude) admittedthat no employee-much less a majority of employees-stated that he no longer wished to be represented by theUnion.Massie's testimony indicates only that employeesexpressed general displeasure with the Union and its strikeactivities. Insofar as appears, Respondent was not advisedof any unequivocal renunciation of the Union until itreceivedtheCorbeau letter in October1968-afterRespondent's September 11 letter to the Union asserting"good faith doubt" concerning the Union's majority.However, the validity of Respondent's doubt as to theUnion'smajoritymust be assessed in light of whatRespondent actually knew at the time it withdrewrecognition, rather than what it subsequently learned.N.L.R.B. v. Kellogg's Inc., d/b/a Kellogg Mills,347 F.2d219, 220 (C.A. 9). See alsoN.L.R.B. v. Gulfmont HotelCompany,362 F.2d 588, 589 (C.A. 5)."Finally, I reject Respondent's contention (br. p. 14) that"theUnion's refusal to submit to an [other] election"See alsoRelianceClay Products Company,115NLRB 1736, 1747,enfd245 F 2d 599 (C A. 5);WoodyPontiacSales, Inc,174 NLRB No.81."Respondent'sAttorney Colombo specificallyrequested the Union'srepresentatives"not to interfere with the normal operations of our client'sbusiness by calling them at theiroffices forthe purpose of seeking toconduct negotiations.""Although in its brief, Respondent claims that it had questioned theUnion'smajority as far back as theAC proceeding,itmade no such claimin any communication to the Union until September 11, 1968,when itwithdrew Union recognition, expressing doubt that the Union"represents amajority of its employees as of this date" Cf.WoodyPontiacSales, Inc,174 NLRB No81, where counsel in the instant case unsuccessfully madea similar claim 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDrather than go throughthe `AC'hearing create[d] a strongpresumption that even the Union knew thatthey did notrepresent a majority of the men in Novemberof 1967,"whentheACpetition was filed.Since, as we have seen,the law accords as irrebuttable presumption of unionmajority during the certification year and a rebuttablepresumption thereafter,no sound reason would appearwhy theUnion should have had to reaffirm its majority inanother Board election.To say thatbecause ASA soughta technical correcting amendment of its certification so asto reflect its affiliationwithan International through anAC proceeding (the customaryway todo this)somehowsupplies a"presumption"thatthe Union "knew" it hadlost itsmajority is indeed farfetched,evenif the Unioncouldhaveaccomplishedthatobjectivebytherepresentation election route.Inadditiontothese"objectiveconsiderations"advancedtojustifyitsclaimedgood-faithdoubtconcerning union majority,Respondent contends (br. p.15) that the Union is "estopped to argue that theemployer has refused to bargain because of its owndilatory tactics,"asserting that between January 26 andJuly 2,1968, the Union contacted Respondent only once(onApril29). In so arguing Respondent overlooks theuncontradicted evidence that it was the Company whichinsistedthat the Union keep away from it betweenJanuary 26andApril29(thedate of the Board'sdispositionof the ACproceeding);and that despite suchinsistence the Union contacted it at least twice(February12 and23) prior to April29, the second timeby UnionAttorneyAshleywho expressly demanded"immediategood faith bargaining."Nor did Respondent honor theUnion'sApril29 request to bargain,Massiemerelystating that he "would call Mr.Colombo aboutit."Underthe circumstances,including Respondent's dilatory tacticsbefore andafterApril 29, itillbehooves Respondent toraise the question of the Union's delinquency in pressingfornegotiations.Cf.McLean,d/b/a Ken'sBuildingSuppliesv.N.L.R.B.,333 F.2d 84, 88 (C.A. 6).4.As noted,the "objective considerations"previouslydiscussed were advanced by Respondent in support of itsclaim that it had a good-faith belief that the Union lost itsmajorityafterconclusionof the 1-yearcertificationperiod.Respondentadvancesthe"alternative""argument" (br. p. 12)that three of these "objectiveconsiderations" (theAC proceeding,employee turnover,andunitsizefluctuation)constituted"unusualcircumstances even during the certification period whichwould have dictated that Respondent should not havebargainedwith the A.S.A.during said certificationperiod."I find no merit in this contention.As toemployee turnover and fluctuation of size of unit,the cases already cited(supra,secs.2 and 3)establish thatthese factors do not constitute"unusual circumstances"justifying a refusal to bargain during the certification year.Indeed,inMcLean,d/b/a Ken's Building Supplies,supra,142 NLRB 235, enfd.333 F.2d 84(C.A. 6), the Boardheld that the employer was not relievedof the duty tobargainwith the union even though the number ofemployees in the unit increased from three to six duringthecertificationyear.3'WestinghouseElectric&Manufacturing Company,38NLRB 404,409 (cited inRay Brooksv.N.L.R.B.,348 U.S. 96, and relied on byRespondent)isdistinguishable.There the Board statedthat it would not"adhere"to the"usual 1-year"rule andwould entertain a new representation petition before theend of the certification year in view of a definitively"planned expansion of the. . .plant [which]will almostquadruple the numberof productionand maintenanceemployeesat that plant [from 454 to 2000] in acamparativelyshort time."As to the ACproceeding,Respondentproperly pointsout that inRay Brooksthe SupremeCourt cited withapproval Board cases holdingthat a certified union which"dissolved or becamedefunct" or was involved in a"schism"(factionalfight)presented"unusualcircumstances."348U.S. at 98. However,there is nosound analogybetweenthese situationsand the ACproceeding in this case.Thereis a real distinctionbetweenadefunctunion or a unioninvolvedina schismtransferringitscertification"toanew local orinternational"(Ray Brooks,at 98),and an existing andfunctioning union(ASA) retaining its certification butmerely affiliatingwithan International."A change [oract] ofaffiliation is littlemore than a change in name."Cochran Co., Inc.,112NLRB 1400, 1408. See alsoContinentalOil Company v. N.L.R.B.,113 F.2d 473, 478(C.A. 10). In any event,itisunnecessarytodecidewhetheranAC proceeding to establish or changeaffiliationconstitutes a defense to a refusal to bargain as amatter of law. (Cf.Barnett Pontiac,Inc.,174 NLRB No.57.) Itis sufficientto point out that here Respondent atno time claimedthat its refusal was predictated on theUnion's resort tothe AC proceeding. Cf.Woody PontiacSales, Inc.,174NLRB No. 81. On the contrary, insuspendingnegotiationsbecauseof that proceeding,Respondent indicatedthatitwasmerelypostponingnegotiations pending amendmentof the certificate.Ifindand concludethatRespondent'srefusal tobargaincollectively with the Unionon andafter January26,1968,21wasbasedonarejectionofthecollective-bargaining principle and inorder togain time inwhich tounderminethe Union's representativestatus; thatits openlyannounced refusal to bargainon September 11,1968, wasnot basedon a good-faith doubt of the Union'smajoritystatus;and that anyloss inthe Union's majorityis attributable to Respondent's dilatorytactics and refusaltobargain.Accordingly,Respondent's conductwasviolative of Section 8(a)(5) and(1) of the Act. Cf.WoodyPontiac Sales,Inc.,174 NLRBNo. 81;Barnett Pontiac,Inc.,174 NLRB No. 57.22CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerceand the Union is a labor organization within the meaningof the Act.'See alsoN L.R.B. Y. Armato,supra,199 F.2d 80(C.A. 7)."As noted, General Manager Massie met with the Union three times(and was "reasonably close to a deal") before January 26, despite hisattorney'sNovember 29, 1%7, communication to the Union thatRespondent was suspending negotiations until the Board resolved the ACquestion.Ifind that Massie bargained in good faith dung these meetings.Massie suspended further bargaining at the January 26 meeting on adviceof counsel."In view of Sec. 10(b) of the Act, Respondent may not be heldresponsible for conduct prior to March 24, 1968,the date fixed by thefilingof the Union'scharge in this caseAccordingly,Respondent'sunlawful refusal to bargain is found to have commenced on that date.However,Sec. 10(b) of the Act does not preclude consideration ofRespondent's prior conduct for the purpose of assessing"the true characterof later events within the limitations period.[citing cases] The collectiveimpact of long delay [in complying with the duty to bargain],found in partfrom evidence outside the six-month period,would be a proper basis for afinding by the N.L.R.B. that bargaining was not conducted in good faith."N.L R.B.v.FitzgeraldMills Corp.,313 F.2d 260, 264(C.A. 2) See alsoN.L.R.B.v.General Shoe Corporation,192 F.2d 504,507 (C.A. 6). BEGLINGER-MASSIE OLDSMOBILE-CADILLAC, INC.2.Allnew and used car and truck salesmen atRespondent'sPlymouth,Michigan place of business,excluding office clerical employees,guards and supervisorsas defined in the Act, and all other employees,constitutea unit appropriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.3.At all times since October 3,1967, the Union hasbeen the exclusive representative of all employees withinsaid appropriate unit for purposes of collective bargainingin respect to wages,rates of pay,hours of employment,and other terms and conditions of employment within themeaning of Section 9(a) of the Act.4.By refusing sinceMarch 24, 1968, to meet andbargain with the Union as exclusive representative of theemployees in the above-describedappropriateunit,Respondent has engaged and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(5) and (1) oftheAct byrefusing to meet and bargain with the Unionas the exclusive representative of its employees in anappropriate unit, I will recommend that Respondent berequired to cease and desist from engaging in such unfairlabor practices and, upon request,bargain collectivelywith the Union concerning wages,rates of pay, hours, andother terms and conditions of employment, and toembody in a signed agreement any understanding reached.Since Respondent's failure to bargain has deprived theUnion of that"fullyear of good-faithbargaining" towhich it was "entitled"(ThompsonMachine & ToolCorporation,172NLRB No. 193, fn.1) and since it isdesirable and no more than fair to place Respondent andtheUnion in as nearly the same situation as possible tothat which existed before Respondent unlawfully ceasedbargaining,Iwill recommend that the certification year beextended for a period of 9 months32 from the date whenRespondent in compliance with the order herein begins tobargain in good faith with the Union as the recognizedrepresentative of the employees in the appropriate unit.SeeBarnett Pontiac,Inc.,174 NLRBNo. 57,and casesin footnote 1 cited therein. See alsoN.L.R.B.v.MiamiCoca-Cola Bottling Company,382 F.2d 921 (C.A. 5);N.L.R.B.v.Rish Equipment Company,407F.2d 1098(C.A. 4).RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in the case, andpursuant to Section 10(c) of the Act, I recommend thatRespondent,Beglinger-Massie Oldsmobile-Cadillac, Inc.,of Plymouth,Michigan, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to meet and bargain collectively in goodfaithwith Automotive Salesmen's Association (A.S.A.),"The extended period is based on the fact that Respondent met andbargainedwith the Unionuntil January 8,1968 (about the end of the thirdmonth of the certification year),suspending further bargaining on January26, 1968. Cf.Thompsoncase,supra;Mar-Jac Poultry Company, Inc..136NLRB 785, fn. 6.167affiliatedwithSIUNA, AFL-CIO,as the exclusivebargainingrepresentativeof its employees in theappropriate bargaining unit,with respect to wages, ratesof pay,hours of employment,and other terms andconditions of employment,and embodying in a signedagreement any understanding reached.(b) In any like or related manner interfering with theeffort of the above-named labor organization to bargaincollectively on behalf of the employees in the bargainingunit.2.Take the following affirmative action which willeffectuate the policiesof the Act:(a)Upon request,meetandbargainwiththeabove-named labor organization,astheexclusiverepresentative of all of its employees in the appropriatebargaining unit with respect to wages,rates of pay, hoursof employment,and other terms and conditions ofemployment,and embody in a signed agreement anyunderstanding reached.The certification period is herebyextended to a date 9 months from the date Respondentcommenced or commences to bargain in good faith incompliancewith thisOrder,with the Union as therecognized bargaining representative in the appropriateunit.(b) Post at its place of business in Plymouth,Michigan,a copy of the attached notice marked"Appendix.""Copies of said notice,to be furnished by the RegionalDirector for Region 7, after being signed by Respondent'srepresentative,shall be posted by Respondent immediatelyupon receipt thereof and be maintainedby it for 60consecutive days thereafter,in conspicuous places, wherenotices to employees are customarily posted.Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered,defaced, or covered by any othermaterial.(c)Notify said Regional Director,in writing,within 20days from the receipt of this Decision,what steps havebeen taken to comply herewith.""In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify said Regional Director, inwriting,within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith."APPENDIXNOTICETOALL EMPLOYEES OF BEGLINGER-MASSIEOLDSMOBILE-CADILLAC, INC.Posted pursuant to a Recommended Order of a TrialExaminer of The National Labor Relations Board, anAgency of The United States Government 168DECISIONSOF NATIONALLABOR RELATIONS BOARDAfter a trial at which all sides had the chance to giveevidence, it has been decided that we,Beglinger-MassieOldsmobile-Cadillac, Inc., violated the National LaborRelations Act, as amended, and we have been ordered topost this notice.Among the rights which the National LaborRelationsAct gives you, as an employee, is the right tobargain collectively through a representative of yourown choosing.Accordingly, we hereby assure you that:WE WILL, upon request, meet and bargain collectivelywithAutomotiveSalesmen'sAssociation(A.S.A),affiliatedwith SIUNA, AFL-CIO, as your exclusiverepresentative in the appropriatebargainingunit,regardingwages, rates of pay, hours of employment,and sign our name to an agreement containing anyunderstandingreached. The bargainingunit is:All new and used car and trucksalesmen at ourPlymouth,Michigan place of business, excludingoffice clerical employees, guards and supervisors asdefined in the Act.DatedByBEGLINGER-MASSIEOLDSMOBILE-CADILLAC,INC.(Employer)(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 500 BookBuilding,1249Washington Boulevard, Detroit, Michigan48226, Telephone 313-226-3200.